TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-11-00256-CR



                                   Donald John Noland, Appellant

                                                    v.

                                    The State of Texas, Appellee


        FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
              NO. 63702, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                              MEMORANDUM OPINION

PER CURIAM

               Appellant’s brief was due on June 9, 2011. On counsel’s motions, the time for filing

was extended to September 21, 2011. On October 4, 2011, the Court granted appellant’s fifth motion

for extension of time and ordered appellant’s counsel, Charles F. Montgomery, Jr., to file a brief on

appellant’s behalf no later than October 5, 2011, the date requested by counsel. Appellant’s counsel

now requests a sixth extension of time, requesting that the deadline to file appellant’s brief be extended

to October 21, 2011. To date, counsel has not filed a brief.

               Appellant’s sixth motion for extension of time to file appellant’s brief is denied. We

abate the cause and remand it to the trial court to hold a hearing in accordance with rule 38.8 of the

rules of appellate procedure. Tex. R. App. P. 38.8(b)(2)(3). The trial court shall conduct a hearing to

determine whether appellant desires to prosecute this appeal, whether appellant is indigent, and whether

counsel has abandoned the appeal. See id. If appellant desires to appeal and is indigent, the trial court
should make appropriate orders to ensure that appellant is adequately represented on appeal. See id.

A record from the hearing, including copies of all findings and order and a transcription of the court

reporter’s notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no later

than December 6, 2011. See Tex. R. App. P. 38.8(b)(3).



Before Chief Justice Jones, Justices Pemberton and Henson

Abated

Filed: November 7, 2011

Do Not Publish




                                                     2